TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00210-CR



                               Verner Keith McCarley, Appellant

                                                  v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 08-1116-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Verner Keith McCarley seeks to appeal a judgment of conviction for

aggravated assault with a deadly weapon. The trial court has certified that: (1) this is a plea bargain

case and McCarley has no right of appeal, and (2) McCarley waived the right of appeal. The appeal

is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 22, 2009

Do Not Publish